DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 14, 2021 is acknowledged.  Claims 1-19 and 35 are pending in the application.  Claims 20-34 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 relates to an oat base or oat drink obtained by the process of claim 6.  It is unclear exactly how the process steps of claim 6 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 1, 2, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”).
With respect to claim 1, Brown teaches producing non-dairy yogurt, cheese, and other replicas of cultured dairy consumable products by providing a mixture non-dairy milk (plant derived) and isolated plant proteins and inducing the mixture to form an elastic gel by enzymatic cross-linking of the proteins.  Transglutaminase is the cross-
However, Brown does not expressly disclose the non-dairy milk is an oat base.
Triantafyllou relates to a deamidated oat base which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
Given that Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), and the simple selection of a particular non-dairy milk is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Triantafyllou, to select a deamidated oat base in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable gelled consumable products. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 
Regarding claim 2, Brown teaches the mixture is first heated to 80-85, 90-95, or 95-100 °C and then treated with transglutaminase (paragraphs [0093], [00230], and [00245]).
With respect to claim 5, Brown teaches the pH of the non-dairy (plant-derived) milk was adjusted to 7-7.4 and the pH of the solution comprising transglutaminase had a pH of 7 (paragraphs [0075], [0094], [00231]-[00235] and [00240]-[00241]).
Regarding claim 19, Brown teaches producing non-dairy yogurt, cheese, and other replicas of cultured dairy consumable products by obtaining a non-dairy milk (plant-derived) (step a), obtaining plant protein isolates (step b), combining isolated proteins with non-dairy milk (step c), heating the combination to 80-85, 90-95, or 95-100 °C for about 5, 6, 7, 8, 9, or 10 minutes (step d) followed by cooling (step e), and treating the combination with transglutaminase and incubating at a temperature of about 95⁰F (35⁰C), 100⁰F (38⁰C), 105⁰F (40.5⁰C), 110⁰F (43⁰C), 115⁰F (46⁰C), 120⁰F (49⁰C), or 125⁰F (52⁰C) overnight to form a firm, elastic gel (step f).  Brown also teaches the products may be made without the addition of proteases (Abstract; paragraphs [0004], [0011], [0012], [0018], [0023], [0031], [0046], [0052], [0054], [0071], [0084]-[0087], [0092], [0093], [00113], [00127], [00147], [00148], [00230], and [00245]-[00253]).
However, Brown 
Triantafyllou relates to a deamidated (claim 7) oat base or oat drink which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
Given that Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base or oat drink has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), and the simple selection of a particular non-dairy milk is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Triantafyllou, to select a deamidated oat base or deamidated oat drink in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable gelled consumable products. 
Brown in view of Triantafyllou, as discussed above, teaches a food product and its method of preparation that are substantially similar to the presently claimed invention.  Since the oat base or oat drink of enhanced viscosity as recited in claim 19 is the same as the gelled consumable product disclosed by modified Brown, as set forth above, the claim is unpatentable even though the gelled consumable product of modified Brown was made by a slightly different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, the process steps as recited in claim 6 (steps g and h) do not appear to produce a materially different product from the prior art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) as applied to claim 1 above, and in further view of Chajuss US 5210184 (hereinafter “Chajuss”). 
With respect to claims 3 and 4, modified Brown does not expressly disclose the isolated plant protein is denatured.
Chajuss teaches denatured vegetable protein isolates that may be derived from vegetable sources such as lentils and peas (claim 4).  The denatured vegetable protein isolates form products having a firm consistency upon heating and cooling, and this is a desired characteristic in food products (Abstract; C1, L30-33; C2, L29-36; C3, L19-25; and C4, L11-22).
Based upon the fact that Chajuss and Brown similarly teach utilizing vegetable protein isolates in food preparations as well as heating and cooling the proteins to form Brown: paragraphs [00252]-[00253]), Chajuss teaches the denatured vegetable proteins form very viscous products and have higher viscosity “body” forming capacity (C4, L46-52; and C5, L1-21), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0012], [0054], [0071], [00231]-[00239]), and the simple selection of the particular plant protein material is a matter of choice,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chajuss, to select a denatured plant protein in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing gelled consumable products of desirable texture and consistency. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claims 6-8, 10-19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) and Motoki et al. JP 59-059151 (hereinafter “Motoki”) (refer to the corresponding Machine Translation).
With respect to claims 6 and 7, Brown teaches producing non-dairy yogurt, cheese, and other replicas of cultured dairy consumable products by obtaining a non-dairy milk (plant-derived) (step a), obtaining plant protein isolates (step b), combining isolated proteins with non-dairy milk (step c), heating the combination to 80-85, 90-95, or 95-100 °C for about 5, 6, 7, 8, 9, or 10 minutes (step d) followed by cooling (step e), and treating the combination with transglutaminase and incubating at a temperature of about 95⁰F (35⁰C), 100⁰F (38⁰C), 105⁰F (40.5⁰C), 110⁰F (43⁰C), 115⁰F (46⁰C), 120⁰F (49⁰C), or 125⁰F (52⁰C) overnight to form a firm, elastic gel (step f).  Brown also teaches the products may be made without the addition of proteases (Abstract; paragraphs [0004], [0011], [0012], [0018], [0023], [0031], [0046], [0052], [0054], [0071], [0084]-[0087], [0092], [0093], [00113], [00127], [00147], [00148], [00230], and [00245]-[00253]).
However, Brown does not expressly disclose the non-dairy milk is an oat base or oat drink.
Triantafyllou relates to a deamidated (claim 7) oat base or oat drink which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
Given that Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base or oat drink has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as Triantafyllou, to select a deamidated oat base or deamidated oat drink in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable gelled consumable products. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Modified Brown also does not disclose inactivating transglutaminase by heating the formed gel (step g) or cooling the gel (step h).
Motoki relates to the preparation of gel-like foods, such as cheeses and yogurts, by adding transglutaminase enzyme to a slurry of protein material (vegetable milk).  The enzyme maybe deactivated by heating the slurry to 50⁰C or higher, such as 90⁰C or higher, and cooling to obtain a gel (P2, Overview; P3, Detailed description of the Invention; P4, top; P5, top; and P7, Example 6).
Motoki and Brown similarly teach preparing gel foodstuff by treating vegetable milks with transglutaminase.  Additionally, Motoki teaches the enzyme can be Brown would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it would amount to nothing more than a use of known steps for their intended use in a known environment to accomplish entirely expected results.
Regarding claim 8, Brown teaches the isolated plant protein may be a pea protein isolates (paragraphs [0012], [0071], and [00231]-[00239]).
With respect to claim 10, modified Brown teaches the gelled product has between 10% and 40% proteins from one or more non-dairy sources (paragraphs [0012] and [0021]).
Regarding claim 11, Brown teaches the product comprises less than 20% insoluble solids (paragraph [0020]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 12 and 35, modified Brown does not expressly disclose the maltose, glucose, or maltodextrin contents of the solids in the gelled food product.  However, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Brown teaches the composition may comprise glucose and/or maltose which may be part of the non-dairy milk or added to the composition.  The non-dairy milk may comprise less Brown also teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraph [0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of maltose, glucose, and maltodextrin present in the product of modified Brown through routine experimentation to obtain an organoleptically desirable gelled consumable product.
Regarding claim 13, Brown teaches heating the combination to 80-85 or 90-95°C for about 10 minutes (step d) (paragraphs [0093]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 14-16, modified Brown does not expressly disclose the viscosity, elastic modulus, or the yield point of the gelled food product.  As the viscosity, elastic modulus, and yield point of a food product are variables that can be modified by adjusting the processing parameters of the method (e.g., heat treatment duration, duration of transglutaminase treatment, etc.) and Brown discloses preparing a firm, elastic gel that has essential physical characteristics that are comparable to dairy products, such as consistency, hardness, cohesiveness, brittleness, chewiness, gumminess, viscosity, elasticity, and adhesiveness and may be modified to have an appropriate or appealing consistency, and ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0046], Brown through routine experimentation to obtain an organoleptically desirable gelled foodstuff.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claim 17, modified Brown is silent with respect to calcium carbonate or the presence of a viscosity promoting agent, which is an optional component of the claimed invention.  
With respect to claim 18, Brown teaches the pH of the non-dairy milk was adjusted to 7-7.4 and the pH of the solution comprising transglutaminase had a pH of 7 (paragraphs [0075], [0094], [00231]-[00235] and [00240]-[00241]).
Regarding claim 19, as discussed above, Brown in view of Triantafyllou and Motoki teaches a food product and its method of preparation that are substantially similar to the presently claimed invention.  Since the oat base or oat drink of enhanced viscosity as recited in claim 19 is the same as the gelled consumable product disclosed by modified Brown, as set forth above, the claim is unpatentable.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) and Motoki et al. JP 59-059151 (hereinafter “Motoki”) (refer to the corresponding Machine Translation) as applied to claim 6 above, and in further view of Chajuss US 5210184 (hereinafter “Chajuss”). 
With respect to claim 9, modified Brown does not expressly disclose the isolated pea protein is denatured.
Chajuss teaches denatured vegetable protein isolates that may be derived from vegetable sources such as peas.  The denatured vegetable protein isolates form products having a firm consistency upon heating and cooling, and this is a desired characteristic in food products (Abstract; C1, L30-33; C2, L29-36; C3, L19-25; and C4, L11-22).
Based upon the fact that Chajuss and Brown similarly teach utilizing pea protein isolates in food preparations as well as heating and cooling the proteins to form firm products (Brown: paragraphs [00252]-[00253]), Chajuss teaches the denatured vegetable proteins form very viscous products and have higher viscosity “body” forming capacity (C4, L46-52; and C5, L1-21), and Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0012], [0054], [0071], [00231]-[00239]),  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chajuss, to select a denatured pea protein in the process of Brown  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed October 14, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P5-P7).  
Applicant’s arguments with respect to the prior art have been fully considered, but they are unpersuasive.
Applicant argues Brown is silent concerning mixing an oat base or oat drink with vegetable protein isolate; and adding transglutaminase.  In Brown, transglutaminase only appears exemplified together with either a vegetable milk or protein fractions.  Notably, in this respect, table 2 only discloses presence of transglutaminase together with milks made from nuts.  No disclosure of added vegetable protein isolate is disclosed in this context.  In paragraph [0046], Brown 
Examiner disagree.  Although Table 2 of Brown teaches the presence of transglutaminase with nut milks and does not include vegetable protein, Brown is not limited to this example since Brown also discloses proteins can be isolated from a plant source and included in the non-dairy milks prepared from nuts or plant seeds, such as cereals, for the production of cheese replicas and using transglutaminase to crosslink the proteins in the non-dairy milks to produce an elastic gel (paragraphs [0046],[0052], [0071], and [0092]).  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Although Brown does not expressly disclose the non-dairy milks prepared from plant seeds are oat base or oat drink, Triantafyllou is relied upon for this teachings.
Applicant argues the secondary references do not address the deficiencies of the Brown reference.  Triantafyllou is totally silent concerning, and does not in any way 
Examiner disagrees.  While Triantafyllou does not disclose all the features of the presently claimed invention, Triantafyllou is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, utilizing oat base or drink as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), and in combination with the primary reference Brown, which teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), discloses the presently claimed invention.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793